DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 51 and 63 (Currently Amended)
Claims 52-62 and 64-78 (Previously Presented)
Claims 1-50 (Canceled)
Claim Objection
Claim(s) 69 is/are objected to because of the following informalities:
Claim 69, lines 1-2, the recitation “the circuit board” should be – a circuit board
Appropriate correction is required.
Response to Arguments
Applicant’s amendments and arguments, filed on 06/10/2021, with respect to the rejection of claim 71 in the previous Office Action have been fully considered. The Applicant’s arguments are persuasive.  Furthermore, the amendments presented have necessitated the new ground(s) of rejection presented in this office action.
Accordingly, THIS ACTION IS MADE NON-FINAL


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 51, lines 7-9, the recitation “the command signals to activate wireless charging via the antenna based on input from the sensor” fails to particularly point out and distinctly claim the subject matter. Therefore, claim 51 recitation is indefinite. For the purpose of examination, the examiner interprets the above recitation as “the host controller activates wireless charging via the antenna based on input from the sensor”. 
Claims 52-62 inherit the deficiencies noted above and are thus, rejected under the same basis.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 51, 52, 55, 63, 71 and 73-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-9 and 15-18 of co-pending Application No. 16/433,593 in view of the US Patent Application Publication by Hillan (2013/0309965).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 51, 52, 55, 63, 71 and 73-75 of the current application would have been obvious over, by claims 1-2, 6, 8-9 and 15-18 of co-pending Application No. 16/433,593 (For example, “an antenna” as recited in instant application is equivalent to “coils” of recited co-pending application), in view of Hillan (U.S. 2013/0309965).



16/385088
16/433,593
51. An apparatus, comprising: a sensor; an antenna; and a controller coupled with the antenna to receive command signals from a host controller in response to execution of an application by the host controller; the controller to perform wireless charging via the antenna in response to the command signals, the command signals to activate wireless charging via the antenna based on input from the sensor, and to perform near field communications via the antenna in response to the command signals, 
wherein the apparatus comprises surfaces housing at least the controller and the host controller.

1. An apparatus comprising: coils; circuitry; and a module coupled with the coils and the circuitry to perform wireless charging via the coils in response to command signals, the module to couple with a near field communications (NFC) chip to perform near field communications via the coils in response to the command signals.

2. The apparatus of claim 1, a controller to receive command signals from a host controller in response to execution of an application by the host controller.

52. The apparatus of claim 51, further comprising the host controller coupled with the sensor to execute at least one application to generate the command signals.
2. The apparatus of claim 1, a controller to receive command signals from a host controller in response to execution of an application by the host controller.
55. The apparatus of claim 52, he controller to receive a command signal from the host controller to use the antenna.
6. The apparatus of claim 1, a controller to receive a command signal from a host controller to use the coils for wireless charging or near field communications. 

63. A system, comprising: a sensor; a display; a host controller coupled with the display to execute at least one application based on input from the sensor; a second controller communicatively coupled with the host controller; and an antenna; the second controller to couple with the antenna to perform wireless charging with the antenna in response to the at least one application accessing the second controller for wireless charging and to perform near field communications via the antenna in response to the at least one application accessing the second controller for near field communications;
wherein the apparatus comprises surfaces housing at least the controller and the host controller.

8. A system comprising: coils; circuitry; and a module coupled with the coils and the circuitry to perform wireless charging via the coils in response to command signals, the module coupled with a near field communications (NFC) chip to perform near field communications via the coils in response to the command signals.

9. The system of claim 8, a controller to receive command signals from a host in response to execution of an application by the host.
71. An apparatus comprising: a near field communications (NFC) controller to communicatively couple with a host processor, the host processor to execute at least one application; and an NFC interface to couple the NFC controller with the host processor, the NFC controller to couple with an antenna to perform wireless charging with the antenna in response to the at least one application accessing the NFC controller for wireless charging and to perform near field communications via the antenna in response to input from a sensor to cause the at least one application to access the NFC controller for near field communications.

15. An apparatus comprising: a receiver; a near field communications (NFC) processor coupled with the receiver, the NFC processor to couple with coils to receive communications via the coils in response to command signals and to couple with a processor and an inductive charging interface to perform wireless charging via the coils in response to the command signals.
16.  The apparatus of claim 15, the NFC processor to couple with a circuit board to communicate with a host processor, the host processor to execute an application to generate the command signals.
73. The apparatus of claim 71, the NFC controller to associate the antenna with modes of the apparatus.
17. The apparatus of claim 15, the NFC processor to couple with a switch to associate the coils with modes.
74. The apparatus of claim 73, the NFC controller to associate one or more coils of the antenna with one or more of the modes, wherein the antenna comprises more than one coil.

17. The apparatus of claim 15, the NFC processor to couple with a switch to associate the coils with modes.
75. The apparatus of claim 74, the NFC controller couple with the antenna via a switch to switch between coils of the more than one coil.
18. The apparatus of claim 17, the switch to switch between the coils in response to the command signals.


The claim(s) of co-pending Application No. 16/433,593 does/do not explicitly recite(s) a sensor (claims 51 and 63); a display and a second controller (claim 63); (the command signal to activate wireless charging via the antenna) based on input from the sensor (claim 51); (wherein the apparatus comprises) surfaces housing at least the controller or the second controller and the host controller (amended claims 51 and 63); an NFC interface; (perform near field communications via the antenna) in response to input from a sensor to cause the at least one application to access the NFC controller for near field communications (claim 71).
Hillan (U.S. 2013/0309965) teaches Fig.  6, a sensor (670; [0055]); a display (of 644; [0056]); a second controller or controller or NFC controller (630+606); an NFC interface (650); the command signals ([0030]) to activate wireless charging ([0027]) via the antenna based on input from the sensor (670; [0055]); surfaces (of 600) housing at least the controller or the second controller (630+606) and the host controller (634); perform near field communications ([0026]) via the antenna ([0054]) in response to input from a sensor (670; [0055]) to cause the at least one application ([0032], lines 39-44) to access the NFC controller (630+606; [0053]) for near field communications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor; a display and a second controller; a NFC interface; surfaces housing at least the controller or the second controller and the host controller; (perform near field communications via the antenna) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 51-57, 62-64, 67-73 and 76-78 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hillan (U.S. 2013/0309965).
Regarding claim 51, Hillan teaches Fig.  2 and 6, an apparatus, comprising: a sensor (670; [0055]); an antenna (of 602; [0054]; or 218; [0027]); and a controller (630+606) coupled with the antenna to receive command signals (from 634; [0030]) from a host controller (634) in response to execution of an application ([0032], lines 39-44; [0030]) by the host controller (634); the controller to perform wireless charging ([0027]) via the antenna (218) in response to the command signals (from 634; [0030]), the command signals ([0030]) to activate wireless charging ([0027]) via the antenna based on input from the sensor (670; [0055]), and to perform near field communications ([0026] [0002]) via the antenna in response to the command signals (from 634; [0030]); wherein the apparatus comprises surfaces (of 600) housing at least the controller (630+606) and the host controller (634).
Regarding claim 52, Hillan teaches Fig.  2 and 6, the apparatus of claim 51, further comprising a host controller (634) to execute at least one application ([0032], lines 39-44) to generate the command signals ([0030]).
Regarding claim 53, Hillan teaches Fig.  2 and 6, the apparatus of claim 52, further comprising a display (a display of 644 [0056]) coupled with the host controller (634).
Regarding claim 54, Hillan teaches Fig.  2 and 6, the apparatus of claim 53, wherein the display comprises a touch screen ([0056]).
Regarding claim 55, Hillan teaches Fig.  2 and 6, the apparatus of claim 52, the controller (630+606) to receive a command signal ([0030]) from the host controller (634) to use the antenna (of 602; [0054]; or 218; [0027]).
Regarding claim 56, Hillan teaches Fig.  2 and 6, the apparatus of claim 52, comprising a circuit board (of communication device 600), the circuit board comprising the host controller (634) and one or more sensors (620).
Regarding claim 57, Hillan teaches Fig.  2 and 6, the apparatus of claim 52, the controller (630+606) to comprise an inductive charging interface ([0027]) and a near field communications interface ([0026]).
Regarding claim 62, Hillan teaches Fig.  2 and 6, the apparatus of claim 51, the controller (630+606) to comprise a near field communications (NFC) module (630+606) ([0035]).
Regarding claim 63, Hillan teaches Fig.  2 and 6,  a system, comprising: a sensor (670; [0055]); a display (of 644; [0056]); a host controller (634) coupled with the display (of 644; [0056]) to execute at least one application ([0032], lines 39-44; [0030]) based on input from the sensor  (670; [0055]); a second controller (630+606) communicatively coupled with the host controller (634); and an antenna (of 602; [0054]; or 218; [0027]); the second controller (630+606) to couple with the antenna (of 602; [0054]; or 218; [0027]) to perform wireless charging ([0027]) with the antenna (218) in response to the at least one application ([0032], lines 39-44) accessing the second controller (630+606) for wireless charging ([0027]) and to perform near field communications ([0026] [0002]) via the antenna (of 602; [0054]; or 218; [0027]) in response to the at least one application ([0032], lines 39-44; [0030]) accessing the second controller (630+606) for near field communications ([0026] [0002]); wherein the apparatus comprises surfaces (of 600) housing at least the controller (630+606) and the host controller (634).
Regarding claim 64, Hillan teaches Fig.  2 and 6, the system of claim 63, the second controller (630+606) to comprise an inductive charging interface ([0027]) and a near field communications interface ([0026]).
Regarding claim 67, Hillan teaches Fig.  2 and 6, the system of claim 63, the second controller (630+606) to comprise a near field communications (NFC) module (630+606) ([0035]).
Regarding claim 68, Hillan teaches Fig.  2 and 6, the system of claim 63, the second controller (630+606) to receive a command signal ([0030]) from the host controller (634) to use the antenna (of 602; [0054]; or 218; [0027]).
Regarding claim 69, Hillan teaches Fig.  2 and 6, the system of claim 63, a circuit board (of communication device 600), the circuit board comprising the host controller (634) and one or more sensors (620).
Regarding claim 70, Hillan teaches Fig.  2 and 6, the system of claim 63, wherein the display comprises a touch screen ([0056]).
Regarding claim 71, Hillan teaches Fig.  2 and 6, an apparatus comprising: a near field communications (NFC) controller (630+606) to communicatively couple with a host processor (634; [0030]), the host processor to execute at least one application ([0032], lines 39-44; [0030]); and an NFC interface (650; [0054]) to couple the NFC controller (630+606) with the host processor (634), the NFC controller (630+606) to couple with an antenna (of 602; [0054]; or 218; [0027]) to perform wireless charging ([0027]) with the antenna in response to the at least one application ([0032], lines 39-44; [0030]) accessing the NFC controller (630+606) for wireless charging ([0027]) and to perform near field communications ([0026]) via the antenna ([0054]) in response to input from a sensor (670; [0055]) to cause the at least one application ([0032], lines 39-44; [0030]) to access the NFC controller (630+606; [0053]) for near field communications ([0026] [0002]).
Regarding claim 72, Hillan teaches Fig.  2 and 6, the apparatus of claim 71, further comprising the antenna (of 602; [0054]; or 218; [0027]).
Regarding claim 73, Hillan teaches Fig.  2 and 6, the apparatus of claim 71, the NFC controller (630+606) to associate the antenna (of 602; [0054]; or 218; [0027]) with modes ([0054]) of the apparatus.
Regarding claim 76, Hillan teaches Fig.  2 and 6, the apparatus of claim 71, the NFC controller (630+606) to receive a command signal ([0030] from the host controller (634) to use the antenna for wireless charging ([0027]) or near field communications ([0026]).
Regarding claim 77, Hillan teaches Fig.  2 and 6, the apparatus of claim 71, the NFC controller (630+606) to comprise an inductive charging interface ([0027]).
Regarding claim 78, Hillan teaches Fig.  2 and 6, the apparatus of claim 71, the NFC controller (630+606) comprising an NFC processor (606).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 58-61, 65-66 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Hillan (U.S. 2013/0309965), as applied above in claims 51, 63 and 73, in view of Stone (U.S. 2013/0043734).
Regarding claim 58, Hillan teaches Fig.  2 and 6, the apparatus of claim 51, the antenna (of 602; [0054]; or 218; [0027]), the controller (630+606) to associate with modes ([0054]) of the apparatus.
	Hillan does not explicitly teach (the antenna comprising) more than one coil, the controller to associate one or more of the coils with modes of the apparatus
Stone (U.S. 2013/0043734) teaches, the antenna comprising more than one coil ([0056] [0058]; refer Fig. 5-6D that shows multiples receiving coils), the controller to associate one or more of the coils with modes of the apparatus (refer Fig. 6A-D that selects charging coils based on DTBC 620 orientation). It would have been obvious to one having ordinary skill in the art to incorporate the antenna comprising more than one coil, the controller to associate one or more of the coils with modes of the apparatus of Stone’s into Hillan’s, in order to support a plurality of use cases, to allow two or more low power transmit coils to supply power for a single high-power receiver ([0056]; Stone)
Regarding claim 59, Hillan teaches Fig.  2 and 6, the apparatus of claim 58, in view of Stone, further teaches the controller to switch from a first coil of the one or more of the coils to a second coil of the one or more coils based on power efficiency (whichever receive coil 650 or 660 is in closest proximity to the transmit coil 640 will have a higher induced voltage. Accordingly, the rectifier associated with receiver coil 650 or 660 having the higher induced voltage may conduct into the regulator 760, para [0070], Fig. 7-10; Stone).
Regarding claim 60, Hillan teaches Fig.  2 and 6, the apparatus of claim 58, in view of Stone, further teaches the first coil to become inactive for power efficiency (refer Fig. 7-10 that discloses the selection of one of the receiving coils for wireless charging which implies while selection one coils the other remains inactive; Stone).
Regarding claim 61, Hillan teaches Fig.  2 and 6,  the apparatus of claim 58, in view of  Stone, further teaches the controller to comprise an interface circuit (refer Fig. 5-6D that shows receiving circuit with an interface; Stone), the interface circuit to comprise a switch to switch between coils of the more than one coil (receive circuitry 510 may further include switching circuitry 512 for connecting receive coil 518 to the power conversion circuitry 506 or alternatively for disconnecting the power conversion circuitry 506, para [0046], refer Fig. 7-10 that discloses switching of receiving coils; Stone).
Regarding claim 65, Hillan teaches Fig.  2 and 6, the system of claim 63. Hillan does not explicitly teach (the antenna comprising) more than one coil, the second controller to associate one or more of the coils with modes of the apparatus
Stone (U.S. 2013/0043734) teaches, the antenna comprising more than one coil ([0056] [0058]; refer Fig. 5-6D that shows multiples receiving coils), the controller to associate one or more of the coils with modes of the apparatus (refer Fig. 6A-D that selects charging coils based on DTBC 620 orientation). It would have been obvious to one having ordinary skill in the art to incorporate the antenna comprising more than one coil, the controller to associate one or more of the coils with modes of the apparatus of Stone’s into Hillan’s, in order to support a plurality of use cases, to allow two or more low power transmit coils to supply power for a single high-power receiver ([0056]; Stone)
Regarding claim 66, Hillan teaches Fig.  2 and 6, the system of claim 65, in view of Stone, the second controller to comprise an interface circuit (refer Fig. 5-6D that shows receiving circuit with an interface; Stone), the interface circuit to comprise a switch to switch between coils of the more than one coil (receive circuitry 510 may further include switching circuitry 512 for connecting receive coil 518 to the power conversion circuitry 506 or alternatively for disconnecting the power conversion circuitry 506, para [0046], refer Fig. 7-10 that discloses switching of receiving coils; Stone).
Regarding claim 74, Hillan teaches Fig.  2 and 6, the apparatus of claim 73. Hillan does not explicitly teach (the NFC controller to associate) one or more coils of the antenna with one or more of the modes, wherein the antenna comprises more than one coil.
Stone (U.S. 2013/0043734) teaches the NFC controller to associate one or more coils ([0056] [0058] of the antenna with one or more of the modes (selecting one of the first and the second receive coil, based on the first characteristic and the second characteristic, para [0008, Fig. 6-10]), wherein the antenna comprises more than one coil (refer Fig. 6-10 that discloses more than one receiving coil). It would have been obvious to one having ordinary skill in the art to incorporate (the NFC controller to associate) one or more coils of the antenna with one or more of the modes, wherein the antenna comprises more than one coil of Stone’s into Hillan’s, in order to support a plurality of use cases, to allow two or more low power transmit coils to supply power for a single high-power receiver ([0056]; Stone)
Regarding claim 75, Hillan teaches Fig.  2 and 6, the apparatus of claim 74, in view of Stone, the NFC controller couple with the antenna via a switch to switch between coils of the more than one coil (receive circuitry 510 may further include switching circuitry 512 for connecting receive coil 518 to the power conversion circuitry 506 or alternatively for disconnecting the power conversion circuitry 506, para [0046], refer Fig. 7-10 that discloses switching of receiving coils; Stone).
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2011/0136550, U.S. 2013/0052950 and U.S. 2012/0309303.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 27, 2022